
	

113 HR 4528 IH: To require a report and briefing to Congress explaining the procurement and inspection process for armored vehicles to transport civilian employees of the Department of Defense.
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4528
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2014
			Mr. Lipinski introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require a report and briefing to Congress explaining the procurement and inspection process for
			 armored vehicles to transport civilian employees of the Department of
			 Defense.
	
	
		1.Report and briefing to Congress explaining the procurement and inspection process for armored
			 vehicles to transport civilian employees of the Department of Defense
			(a)Sense of congressIt is the sense of Congress that—
				(1)civilian employees of the Department of Defense should be provided all reasonable protection while
			 in hostile foreign areas, and that protection should include adequate
			 armored vehicle transportation; and
				(2)to ensure adequate protection, the Department of Defense should employ stringent, uniform standards
			 while procuring armored vehicles for civilians to be used overseas as well
			 as stringent standards for inspection upon delivery.
				(b)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary, in consultation
			 with the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics, shall submit to the congressional defense committees a report
			 on the Department’s policies for procuring and inspecting armored vehicles
			 for transporting civilian employees. Such report should include the
			 following:
				(1)An explanation of what the Department’s current policies are for procuring and inspecting armored
			 vehicles for transporting civilians through hostile or potentially hostile
			 territory.
				(2)A comparison of the policies outlined in paragraph (1) with other departments, and specifically the
			 Department of State.
				(3)An evaluation by the Secretary to determine whether changes to the policies outlined in paragraph
			 (1) would be beneficial in enhancing safety for the civilians described in
			 paragraph (1).
				(4)Any other matters the Secretary determines appropriate.
				(c)Briefing requiredNot later than 120 days after the date of the enactment of this Act, the Secretary, in consultation
			 with the Under Secretary of Defense of Acquisition, Technology, and
			 Logistics, shall provide to the congressional defense committees a
			 detailed briefing on the report required in subsection (b).
			
